Citation Nr: 0421988	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to compensation for additional disability due to 
VA medical treatment pursuant to 38 U.S.C.A. § 1151 (West 
2002).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has the following service-connected disabilities: 
kyphosis and scoliosis of the spine, rated 100 percent 
disabling; loss of sphincter control, rated 60 percent 
disabling; loss of bladder control, rated 40 percent 
disabling; and impotency rated zero percent disabling.  He is 
also in receipt to special monthly compensation under 
38 U.S.C.A. § 1114(k) on account of loss of use of a creative 
organ, and under 38 U.S.C.A. § 1114(s) on account of having 
one disability rated 100 percent disabling and a separate 
disability rated 60 percent disabling.  

According to VA medical records, the veteran transferred from 
Geisinger Medical Center to the Lebanon, Pennsylvania, VA 
Medical Center (MC) after a failed lower extremity bypass in 
September 1998.  At the private facility, the veteran was 
advised to have a right lower extremity below the knee 
amputation.  He refused the procedure and elected to seek 
further evaluation at the VAMC.  At the VAMC, VA medical 
records note that the surgical service recommended an 
arteriogram; but the veteran and his wife vacillated in their 
decision to have this procedure performed, and the right 
lower extremity became gangrenous and cellulitis set in.  He 
underwent a right above the knee amputation in October 1998 
and transferred to subacute care.  It was noted that the 
amputation stump healed nicely.  

The veteran contends that he currently suffers from cardiac 
disability, orthopedic disability and PTSD due to VA medical 
treatment.  Specifically, he maintains that the amputation 
left an irregular, poorly-healed stump; the prosthesis given 
to him was ill-fitted; he was forced to walk 600 feet outside 
during winter wearing only his pajamas; he was subjected to 
unsanitary conditions while hospitalized; an improper bed and 
the lack of proper apparatus greatly exacerbated his service-
connected back disability; and he was subject to abuse from 
VA hospital personnel.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the veteran was informed of the enactment of 
the VCAA by letter in June 2001.  However, the information 
provided in the letter was very general in nature, and 
amounted to no more than a form letter.  VA failed to inform 
him specifically which evidence VA will seek to provide and 
which evidence the veteran was to provide (see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002)).  Compliance requires 
that, once a "substantially completed claim" has been 
received, that the veteran be notified, via letter, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim for compensation for additional disability due to 
VA medical treatment pursuant to 38 U.S.C.A. § 1151 (West 
2002).  A general form letter regarding entitlement to 
service connection on a direct basis, prepared by the RO, not 
specifically addressing the veteran's claim under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), is not 
acceptable in this case.  The RO must indicate which portion 
of that information and evidence, if any, is to be provided 
by the claimant, and which portion, if any, the Secretary 
will attempt to obtain on behalf of the claimant.  After the 
veteran and his representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and Quartuccio, they should be given the opportunity to 
respond.

A VA PTSD examination was conducted in August 2001.  The 
examiner noted that he examined the veteran's claims file and 
"some 790 progress notes on the computer" in arriving at 
his opinion that there is no evidence of a psychiatric 
disorder secondary to VA treatment.  The veteran also 
correctly pointed out that the claims file contains mostly 
hospital summaries of his hospitalizations, not the original 
progress notes.  

Although there are a few progress notes and hospital 
summaries contained in the claims file, there is no 
indication the RO attempted to obtain the veteran's complete 
VA hospital records, which may contain important results of 
that examination or confirmation of earlier events.  See 38 
U.S.C.A.§ 5103A(b)(1) (the VA must make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies and authorizes VA to obtain; 38 C.F.R. § 3.159(c); 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  As these VA records are relevant to the 
veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151, any additional medical records related to at 
the VAMC from September 1998 to the present, should be 
obtained and associated with the other evidence in his claims 
file.  In addition, the veteran's complete medical records 
from Geisinger Medical Center should be obtained.  

Also, the VCAA requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  The Board notes that the veteran is 
unable to travel due to his severe multiple disabilities.  
However, medical opinion evidence as to whether the veteran 
suffers from additional disability due to VA treatment is 
critical to his claims.  On remand, VA medical opinions 
regarding this issue need to be obtained.  

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for his right lower 
extremity amputation, cardiac condition 
or psychiatric disorder that are not 
currently on file.  Specifically obtain 
all VA treatment records, including all 
progress notes from the Lebanon VAMC from 
September 1998 to the present.  Also, the 
RO should obtain the veteran's medical 
records from Geisinger Medical Center and 
any other facility identified by the 
veteran, which have not previously been 
obtained.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  The RO must 
inform the veteran of the types of 
evidence necessary to establish his claim 
of compensation for additional disability 
due to VA medical treatment pursuant to 
38 U.S.C.A. § 1151 (West 2002), as well 
as which evidence VA will obtain, which 
evidence he must provide, and which 
evidence VA will assist him in securing.  
Also request that the veteran submit all 
relevant evidence and information in his 
possession.  

3.  After the above development has been 
completed, obtain an opinion from an from 
an appropriate specialist(s) as to the 
likelihood that the veteran's claimed 
cardiac, orthopedic and psychiatric 
disabilities were the result of VA 
hospital care, medical or surgical 
treatment, or examination, and that the 
proximate cause of these disabilities was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or an 
event not reasonably foreseeable.  The 
claims folder, as well as a copy of this 
Remand, should be made available to the 
specialist(s) prior to rendering the 
opinion(s).  All findings should be 
reported in detail.

4.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative an SSOC 
and give them time to respond.

Following completion of the above actions, the case must be 
returned to the Board for consideration of any issue in 
appellate status.  The Board intimates no final disposition 
by this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




